                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 CHARLES RICE KENDALL, et al.                   :

                     Plaintiffs                 :        CIVIL ACTION NO. 3:16-1182

         v.                                     :            (JUDGE MANNION)

 ANADARKO E&P ONSHORE                           :
 LLC, et al.
                                                :
                    Defendants
                                                :

                                           ORDER

       In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

   (1) Anadarko’s motion for summary judgment (Doc. 40) is DENIED;

   (2) Wallis Run’s motion for summary judgment (Doc. 52) is DENIED;

   (3) Plaintiffs’ motion for partial summary judgment (Doc. 54) is DENIED;

       and

   (4) Plaintiffs’ quiet title claim against Anadarko and Wallis Run is

       DISMISSED.

                                                    s/   Malachy E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge
DATE: March 26, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-1182-02-ORDER.DOCX
